STATE OF NORTH CAROLINA
v.
LORI ANN SIZEMORE.
No. COA06-823
Court of Appeals of North Carolina.
Filed February 6, 2007
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Kathleen U. Baldwin, for the State.
William D. Auman for Defendant-Appellant.
McGEE, Judge.
Defendant was indicted on twelve charges of embezzlement on 2 May 2005. Pursuant to a plea arrangement, Defendant pled guilty to the charges on 30 January 2006. After consolidating some of the offenses for judgment, the trial court imposed six consecutive sentences of eight to ten months in prison. The trial court then suspended four of the sentences, and Defendant was placed on probation for sixty months at the expiration of the second active sentence. From the trial court's judgments, Defendant appeals.
Defendant's counsel brings forward one question on appeal, but presents no arguments in Defendant's brief. Counsel states that "[a]fter repeated and close examination of the record and relevant law, counsel is unable to identify an issue with sufficient merit to support a meaningful argument for relief on appeal." Counsel asks this Court to "conduct a full examination of the record on appeal for possible error and determine whether any justifiable issue has been overlooked by counsel."
By letter dated 14 July 2006, Defendant's counsel informed Defendant that in his opinion there was no error in Defendant's trial and that Defendant could file her own arguments in this Court if she so desired. Copies of the transcript, record, and the brief filed by counsel were sent to Defendant. Defendant has filed no arguments in this Court.
We hold that Defendant's counsel has substantially complied with the holdings in Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, rehearing denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985). Pursuant to Anders and Kinch, we must determine from a full examination of all the proceedings whether the appeal is wholly frivolous. Upon review of the entire record and the assignment of error noted in the record, we find the appeal to be wholly frivolous.
No error.
Chief Judge MARTIN and Judge HUNTER concur.
Report per Rule 30(e).